DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 3/28/2022.

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/28/2020.
Applicant asserts that the restriction is improper under MPEP 1850 and 37 CFR 1.475(b)(4).  Applicants arguments are not found persuasive.
As pointed out in MPEP 1850, the decision in Caterpillar Tractor v. Commissioner of Patents and Trademarks, resulted in a determination that “when the Office considers international applications . . . during the national stage as a Designated or Elected Office under 35 USC 371, PCT Rule 13.1 and 13.2 will be followed when considering unity of invention.    
PCT Rule 13.2 provides, 
“Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1  shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”

As further set forth in MPEP 1850;
The expression "special technical feature" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art... Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature”, should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
In the present case, there is no "special technical feature" present due to the findings in the written opinion.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 5 expansion device, which is interpreted to mean an expansion valve.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “having a plurality of heat absorption heat exchangers in a single temperature mode” which is not clear.  The term “single temperature mode” does not appear to be expressly defined in the specification.  For the purposes of furthering prosecution, the limitation will be interpreted as meaning that multiple heat exchangers, potentially needing defrost, are operating to provide the same level of cooling, i.e., in order to provide the same temperature.
Claim 1 recites, “a different operational state” which is not clear.  Par. 45 of the published application describes this state as fluidly isolating the heat exchanger by closing and expansion valve and turning on a fan.  Par. 46 then states that, alternatively, this state can include allowing the refrigerant to run through heat exchanger in a regular manner.  It is not clear how this alternative state differs from the normal operation of the heat exchanger.      
Claim 1 and claim 3,
Claim 1 recites, 
“directing a single heat absorption heat exchanger into a different operational state when the number of heat absorption heat exchangers that require defrosting is equal to one . . .” 
Claim 3 recites, 
“wherein the single heat absorption heat exchanger requires defrosting . .” 
Under the doctrine of claim differentiation, the single heat exchanger in claim 1 that is changed to a different operational state does not need to be the heat exchanger that needs defrosting.  However, there is no apparent reason to change the operation of a heat exchanger not needing defrost, and there is no guidance in the specification on what criteria should be used to select the heat exchanger that changes its operational state, if not the one in need of defrosting.  
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2010 0131693 to Gil.
Regarding clam 1, Gil teaches a method of operating a refrigeration system, the method comprising:
operating a multi-temperature refrigeration system having a plurality of heat absorption heat exchangers in a single temperature mode (two heat exchangers 51 and 55 can provide heating or cooling, see page 3);
determining a number of the plurality of heat absorption heat exchangers (51 or 55) that require defrosting; (see page 3, defrosting and heating can be performed at the same time, this will require a determination that one of the heat exchangers needs defrosting, and the other does not so it can continue to provide heating) 
directing a single heat absorption heat exchanger into a different operational state when the number of heat absorption heat exchangers that require defrosting is equal to one; (see page 3, defrosting and heating can be performed at the same time, this will require a determination that at least one of the heat exchangers needs defrosting, and it will be switched from heating mode to defrost mode, the other heat exchanger will not switch from heating to defrosting if defrosting if defrost is not needed, so it can continue to provide heating).
Regarding the limitations “multi-temperature refrigeration system” and “a single temperature mode”, while these two limitations are not expressly discussed in Gil, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to include these limitations, because it is common for a heat pump to provide variable temperature settings (i.e. multi-temperature) to accommodate different perishable products, and it can also be expected that if both heat exchangers are providing cooling, for example, then in at least some instances they will provide the same/single temperature, for example, when each is assigned to control a different room or space and the perishables of the different spaces need the same temperature.    
The limitation “directing each of the plurality of heat absorption heat exchangers into a defrost mode when the number of heat absorption heat exchangers that requires defrosting is more than one” does not appear to be directly addressed, but it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to include this limitation, because once a heat exchanger is excessively frosted and requiring defrost, it cannot continue to provide the desired cooling capability until after it is defrosted.  Consequently, if both heat exchangers require a defrost at the same time, then they would be defrosted at the same time.

Regarding claim 2, Gil teaches the method of claim 1, wherein the plurality of heat absorption heat exchangers includes at least three heat absorption heat exchangers. (see page 3)

Regarding claim 3, Gil teaches the method of claim 1, wherein the single heat absorption heat exchanger requires defrosting. (see rejection of claim 1 and page 3).

Regarding claim 4, Gil teaches the method of claim 3, further comprising:
continuing to operate the refrigeration system in the single temperature mode when the number of heat absorption heat exchangers that require defrosting is equal to one. (see the 112 rejection)
While this claim does not appear to be expressly addressed by Gil, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to continue operating the non-defrosted heat exchanger at the same temperature level in order to continue to provide the desired level of cooling.  

Regarding claim 10, Gil teaches the method of claim 1, but does not teach wherein directing each of the plurality of heat absorption heat exchangers into a defrost mode includes heating each of the plurality of heat absorption heat exchangers with a resistance heater.
However, Gil does teach that prior art systems employ such heaters. (see page 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Gil, in view of this teaching, in order to provide a redundant means of performing the defrost operation in the event the primary means of defrosting in Gil is inoperative or fails.    
	
Claims 5, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2010-0131693 to Gil in view of US 2012/0023975 to Yoon.
	Regarding claim 5, Gil teaches the method of claim 3, but does not teach,
fluidly separating the single heat absorption heat exchanger in the different operational state from a remainder of the multi-temperature refrigeration system by closing an expansion device corresponding to the single heat absorption heat exchanger.
Yoon teaches this limitation at Fig. 5, block 420, and par. 84.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Gil, in view of Yoon, in order to prevent the heat exchanger being defrosted from operating as an evaporator, in order to reduce the length of time needed for the defrost operation.     
Regarding claim 8, Gil as modified teaches the method of claim 5, but does not expressly teach, 
determining if a second heat absorption heat exchanger requires defrosting in addition to the single heat absorption heat exchanger and directing the refrigeration system into the defrost mode when the single heat absorption heat exchanger and the second heat absorption heat exchanger require defrosting.
However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Gil, to include this limitation, because there is no point in continuing to operate either heat exchanger in its normal mode after frost forms on the heat exchangers, because such a condition greatly reduces the efficiency of the heat exchanger.    
	
Regarding clam 9, Gil as modified teaches the method of claim 8, wherein the multi-temperature refrigeration system includes at least three heat absorption heat exchangers. (Gil – see page 3)

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2010/0131693 to Gil in view of US 2012/0023975 to Yoon and US 2007/0113567 to Ahn.
Regarding claims 6 and 7, Gil as modified teaches the method of claim 5, but does not teach,
Claim 6 - disengaging a fan associated with the single heat absorption heat exchanger in the different operation state when the single heat absorption heat exchanger is located in a frozen compartment.
Claim 7 - wherein the different operational state operates a fan adjacent the single heat absorption heat exchanger when the single heat absorption heat exchanger is located in a perishable compartment.
	Ahn teaches,
[0014] The controller may stop the compressor after completing the cooling of both the refrigerating and freezing compartments, and subsequently, operates only the fan for the refrigerating compartment, to perform a natural defrosting operation.

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Gil, in view of Ahn, in order stop the fan in the freezing compartment to save energy, because the thermal mass of the frozen food will enable the freezer compartment stay at an acceptable temperature, and to continue to run the fan in the perishable compartment, which has a lower thermal mass, in order to continue circulating any cooling air that will be available during a natural defrosting process.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763